DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People's Republic of China on 20 July 2017. It is noted, however, that applicant has not filed a certified copy of the CN 201710593454.8 application as required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application are Chinese Publications CN 104977265A to Wang et al. (herein Wang) and CN 202421060U to Min et al. (herein Min) as cited in the IDS. Wang teaches a soluble sulfide analyzer and analysis method in water sample comprising: a mixing pipe, a blow-off pipe, a plurality of 3-way valves (elements 109 – 115) equivalent to the sampling pipe of the instant invention, a plurality of 3-way valves (elements 101 – 106) equivalent to the reaction pipe of the instant invention, a peristaltic pump, an air pump, 3-way valves (117, 103, and 112) which function as drain pipes, and a colorimetric cell; wherein the mixing pipe, the blow-off pipe, the equivalent sampling pipe and the equivalent reaction pipe are connected to the peristaltic pump in the same manner as the invention of the instant application; the mixing pipe is connected to the equivalent reaction pipe; the equivalent sampling pipe and reaction pipe as well as the blow-off pipe are connected to a drain pipe; and the colorimetric cell analyzes the amount of sulfide in a water sample from the mixing pipe (see [0027]-[0051]; Fig. 1). 

Min teaches a cyanide determination system for environmental water pollution detection (see [0004]) that comprises an ultraviolet digestion tube, a heating ring, and a condenser (see [0028]-[0029]), however Ming fails to teach the remainder of the limitations of the claimed invention. 
Neither Wang nor Min, alone or in combination, teach nor fairly suggest modifying the soluble sulfide analyzer to include a UV digester, heater, and/or condenser for cyanide detection or modifying the cyanide determination system of Min to include all the components of Wang in the same configuration wherein “the bottom of the stripping tube, the air pump, the UV digester, the heater and the condenser are sequentially connected” and “the condenser is connected to the mixing tube” as recited in instant claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797